     Case 2:21-cv-00749-JAM-CKD Document 7 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERIZ Z. ANDERSON,                                 No. 2:21-cv-0749 JAM CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    UNKNOWN,
15                       Defendant.
16

17           Plaintiff, a state prisoner, is proceeding pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On June 14, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

22   the findings and recommendations.

23           The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

26   reviewed the file, the court finds the findings and recommendations to be supported by the record

27   and by the magistrate judge’s analysis.

28   /////
                                                        1
     Case 2:21-cv-00749-JAM-CKD Document 7 Filed 07/30/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed June 14, 2021 are adopted in full; and
 3         2. This action is dismissed without prejudice.
 4

 5
     DATED: July 29, 2021                         /s/ John A. Mendez
 6
                                                  THE HONORABLE JOHN A. MENDEZ
 7                                                UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
